[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                   FILED
                         ________________________
                                                           U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                No. 05-10651                      August 5, 2005
                            Non-Argument Calendar             THOMAS K. KAHN
                          ________________________                  CLERK

                    D.C. Docket No. 04-00032-CR-J-20-MMH

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

MICHAEL SHANE MCNAUGHT,
                                                          Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                           Middle District of Florida
                         _________________________

                                 (August 5, 2005)

Before BLACK, HULL and WILSON, Circuit Judges

PER CURIAM:

      Louis R. Hardin, appointed counsel for Michael Shane McNaught in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and McNaught’s conviction and

sentence are AFFIRMED.




                                         2